internal_revenue_service number release date index number --------------------- ------------------ ------------------------------------ -------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-141847-08 date march legend husband wife son daughter daughter attorney law firm husband’s trust qtip_trust qtip_trust family_trust wife’s trust date date date x dear ----------------- ------------------------- ------------------------------- ------------------------------- ------------------------------------- -------------------------------------- -------------------------------- -------------------- ----------------------------------------------------- ------------------------- ------------------------------------------ -------------------------- ---------------------------------------------------------------------------- -------------------------------------------------------------- -------------------------- ------------------- ----------------- ------------------ this letter responds to your authorized representative’s letter dated date and other correspondence requesting an extension of time under sec_301 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and to make an election to treat a marital trust as two separate trusts under plr-141847-08 sec_26_2652-2 of the generation-skipping_transfer_tax regulations the facts submitted and representations made are as follows on date husband and wife executed pour over wills and revocable trusts drafted by attorney at law firm on date husband died survived by wife their child daughter and wife’s children daughter and son at husband’s death husband’s trust was divided into three trusts qtip_trust qtip_trust and family_trust all with the same trustees qtip_trust was funded with farm property and the terms of the trust direct the trustee to distribute all of the net_income to wife for life and at her death to daughter or if not living to the then living descendants of daughter qtip_trust terminates at the earlier of the death of daughter or when all trustees have been informed or have determined that none of husband’s grandsons intend to conduct certain operations on the property after termination the trust assets are to be distributed in equal shares to certain individuals who are the respective grandchildren of husband and wife qtip_trust is to be held for the benefit of wife for life and at her death is to be added to and distributed under the terms of family_trust at wife’s death family_trust is to be divided into three separate shares one share for each of daughter daughter and son respectively during each trust’s term distributions may be made only to the named beneficiary ie daughter daughter and son each trust will terminate at the death of the named beneficiary and each beneficiary has a testamentary general power to appoint the property of his or her share the trustees of husband’s trust as executors of his estate hired law firm to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for husband’s estate attorney was primarily responsible for preparing the return on schedule m of the form_706 an election was made under sec_2056 to treat qtip_trust and qtip_trust as qualified_terminable_interest_property on the schedule r attorney allocated husband’s entire available gst_exemption dollar_figure to qtip_trust but failed to check the box to make a reverse_qtip_election under sec_2652 on the form_706 husband’s estate indicated the value of the property in qtip_trust was dollar_figurex on date wife died survived by daughter daughter and son wife’s trust provided for outright distributions to daughter daughter and son daughter as executrix of wife’s estate hired law firm to prepare the form_706 attorney was primarily responsible for preparing the return on the return the value of the assets of qtip_trust and qtip_trust were included in the gross_estate under sec_2044 on the schedule r wife’s gst_exemption was allocated to qtip_trust plr-141847-08 in year the trustees of qtip_trust received notice that none of husband’s grandsons intend to conduct the operations thus the trustees intend to wind up the trust affairs and distribute the assets to the respective grandchildren of husband and wife taxpayers request extensions of time under sec_301_9100-1 and sec_301_9100-3 to make the reverse_qtip_election under sec_2652 with respect to qtip_trust and to make an election to treat qtip_trust as two separate trusts pursuant to sec_26 c so that one trust has an inclusion_ratio of zero and the other trust has an inclusion_ratio of one for gst tax purposes the reverse_qtip_election would be treated as applying only to the trust with the zero inclusion_ratio law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 in effect at the time of husband’s death provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 in effect at the time of wife’s death provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed an allocation of gst_exemption to a_trust is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor for whom the allocation is being made as of the date of the transferor's death plr-141847-08 under sec_2632 and sec_26_2632-1 a decedent's unused gst_exemption is automatically allocated on the due_date for filing the estate_tax_return for such individual's estate to the extent not otherwise allocated by the decedent's executor on or before that date the automatic allocation is irrevocable sec_2652 states that with respect to any trust for which a deduction is allowed under sec_2056 regarding qualified_terminable_interest_property the estate of the decedent may elect to treat all of the property in such trust for purposes of the gst tax provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to that qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and the gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under this section is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement is to be filed before date sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 plr-141847-08 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband’s estate is granted an extension of time of days from the date of this letter to make a reverse_qtip_election pursuant to sec_2652 effective as of the date of husband’s death with respect to qtip_trust the allocation of husband’s gst_exemption made with respect to qtip_trust will be effective as of the date of decedent's death husband’s estate is also granted an extension of time of days from the date of this letter to make the election under sec_26_2652-2 to treat qtip_trust as two separate trusts one of which has a zero inclusion_ratio by reason of decedent's gst_exemption allocated to qtip_trust the other of which has an inclusion_ratio of one the reverse_qtip_election will be treated as applying only to the trust with the zero inclusion_ratio and husband will be considered the transferor of this portion of qtip_trust the reverse_qtip_election should be made on a supplemental form_706 a copy of this letter should be attached to the supplemental form_706 the election under sec_26_2652-2 should be made by completing the statement required in sec_26_2652-2 and submitting the election and a copy of the return on which husband’s gst_exemption was allocated along with the supplemental form_706 on which the reverse_qtip_election is made under sec_2652 to the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy is enclosed for this purpose furthermore the allocation to qtip_trust of wife’s gst_exemption on the schedule r attached to the form_706 filed for wife’s estate was void under sec_26 d because qtip_trust had no gst potential with respect to wife because the allocation of wife’s gst_exemption was ineffective wife’s gst_exemption was automatically allocated under sec_2632 and sec_26_2632-1 to that portion of qtip_trust that is treated as of husband’s date of death as having an inclusion_ratio of one for gst tax purposes this allocation of wife’s gst_exemption was based on the value of qtip_trust on wife’s date of death as finally determined for federal estate_tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-141847-08 material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not ruling on whether qtip_trust will have a zero inclusion_ratio as a result of the allocations of husband’s and wife’s gst exemptions to that trust this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curtis g wilson associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
